GOLDTHWAITE, J.
There can be no question, we think, that the existence of a letter from the plaintiff to his attorney, as well as its loss, was sufficiently established by the testimony of the attorney. What the contents of this letter were, was what the defendants further proposed to show. It is evident that this portion of the investigation was a matter solely for the jury. Whether the witness would have been able to satisfy the jury that he remembered the contents, or whether the letter which he spoke of was the same identical letter of which the existence and loss were proyed, should have been submitted to the jury. The American doctrine on this subject, as deduced from the cases, is said by a late writer on evidence, to be, that if from the nature of the case itself, it is manifest that a more satisfactory kind of secondary evidence exists, the party will be required to produce it; but that when the nature of the case does not of itself disclose the existence of such better evi*268dence, the objector must not only show that there is such better evidence, but must also prove its existence was known to the party offering the inferior sort. [Greenl. Bv. cases cited in note 2, <§> 84.]
In the case at bar, if the party could not be allowed to prove the contents of the letter, in the manner he proposed, it is clear no other mode of proof was open to him, and therefore he comes within the rule just quoted.
We think the evidence proposed to be given was admissible — whether it would have been satisfactory after its admission was matter for the jury.
Judgment reversed and the cause remanded.